Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 7, 1977, convicting her of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing concurrent sentences of imprisonment with a minimum of six years and a maximum of life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum period of incarceration of each sentence to two years. As so modified, judgment affirmed. The sentences were excessive to the extent indicated herein. Appellant’s other contentions have been considered and have been found to be without merit. Mollen, P. J., Hopkins, Suozzi, Shapiro and O’Connor, JJ., concur.